Gilfillan, C. J.,
dissenting. I concur in the result, but on the ground that when the chattel mortgage was offered and excluded the defendant did not appear to be a creditor of the mortgagor, nor a purchaser, nor mortgagee in good faith, so as to be entitled to the protection of Gen. St. 1878, c. 39, § 1. It did not appear but that as to him the mortgage was valid, if valid between the mortgagor and mortgagee, and consequently, as the case stood, the inquiry was as to the validity of the mortgage in fact, though it appeared to be void. I dissent, however, from the proposition in the opinion that the mortgage, if as between the parties to it valid in fact though void on its face, is, being filed, valid as to the parties intended to be protected by the statute referred to. That can be sound only on the proposition that the presence in the files of the mortgage, void on its face *307for usury, made it the duty of creditors, purchasers, or mortgagees to go further and ascertain, if they could, that the appearance of usury was a mistake, and that in fact there was no usury. It seems to me that the filing of an instrument which on its face is, for any reason, a nullity, can have no effect whatever either to create the obligation to make further inquiry or any other.